

	

		III

		109th CONGRESS

		1st Session

		S. RES. 307

		IN THE SENATE OF THE UNITED STATES

		

			November 10, 2005

			Mr. Allen (for himself,

			 Mr. Inouye, Ms.

			 Mikulski, Mrs. Boxer,

			 Mr. Warner, and Mr. Akaka) submitted the following resolution; which

			 was considered and agreed to

		

		RESOLUTION

		To recognize and honor the Filipino World

		  War II veterans for their defense of democratic ideals and their important

		  contribution to the outcome of World War II.

	

	

		Whereas in 1898, the Philippines Archipelago was acquired

			 by the United States of America, became an organized United States territory in

			 1902, and, in preparation for her independence, a self-governing commonwealth

			 in 1935;

		Whereas the people of the Philippines and of the United

			 States developed strong ties throughout the decades-long democratic transition

			 of the island, compelling the United States to assume the responsibilities of

			 defending the archipelago and protecting the people of the Philippines;

		Whereas on July 26, 1941, anticipating the aggression of

			 Japanese invasion forces in the Asia Pacific region, as well as the imminent

			 conflict between the United States and Japan, President Franklin D. Roosevelt

			 issued a military order, calling the organized military forces of the

			 Government of Commonwealth of the Philippines into armed service under the

			 command of United States Army officers led by General Douglas MacArthur;

		Whereas on December 7, 1941, the Japanese Government began

			 a devastating 4-year war with the United States with their stealth bombing

			 attacks of Pearl Harbor, Hawaii, and Clark Air Field, Philippines, and led to

			 the loss of tens of thousands of American and Filipino soldiers and countless

			 civilian casualties;

		Whereas on February 20, 1946, President Harry Truman

			 stated, Philippine Army veterans are nationals of the United States and

			 will continue in that status until July 4, 1946. They fought, as American

			 nationals, under the American flag, and under the direction of our military

			 leaders. They fought with gallantry and courage under most difficult

			 conditions. I consider it a moral obligation of the United States to look after

			 the welfare of the Philippine Army veterans.;

		Whereas on October 17, 1996, President William J. Clinton

			 issued a proclamation on the anniversary of the 1944 return of United States

			 forces under General MacArthur to liberate the Philippines and said, I

			 urge all Americans to recall the courage, sacrifice, and loyalty of Filipino

			 Veterans of World War II and honor them for their contribution to our

			 freedom.;

		Whereas on July 26, 2001, President George W. Bush, in his

			 greetings to the Filipino WWII veterans said, More than 120,000

			 Filipinos fought with unwavering loyalty and great gallantry under the command

			 of General Douglas MacArthur. The combined United States-Philippine forces

			 distinguished themselves by their valor and heroism in defense of freedom and

			 democracy. Thousands of Filipino soldiers gave their lives in the battles of

			 Bataan and Corregidor. These soldiers won for the United States the precious

			 time needed to disrupt the enemy's plan for conquest in the Pacific. During the

			 three long years following these battles, the Filipino people valiantly

			 resisted a brutal Japanese occupation with an indomitable spirit and steadfast

			 loyalty to America.; and

		Whereas the contributions of the Filipino people, and the

			 sacrifices of their soldiers in World War II, have not been fully recognized:

			 Now, therefore, be it

		

	

		That the Senate reaffirms,

			 recognizes, and honors the Filipino World War II veterans for their defense of

			 American democracy and their important contribution to the victorious outcome

			 of World War II.

		

